Citation Nr: 1009703	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connect for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from April 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been found to be not credible when 
reporting his military history.  

2.  There is no competent evidence of record linking 
currently existing hearing loss or tinnitus to the 
appellant's service and the preponderance of the evidence 
demonstrates a lack of continuity of symptomatology from the 
time of the reported in-service noise exposure to the 
present.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the appellant's military service nor may it be presumed to 
be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for hearing loss and tinnitus via an 
October 2007 VCAA letter.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came after notification of 
the Veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and he was provided with notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal in 
the October 2007 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate.  The January 2008 examination report 
is predicated on a full reading of the evidence in the 
Veteran's claims file.  The opinions consider all of the 
pertinent evidence of record, to include the Veteran's self-
reported medical history and service treatment records.  The 
opinions provide a supporting rationale.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions concerning the issues 
on appeal have been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues adjudicated by this 
decision.  The Veteran reported that he had had surgery on 
his right ear in 1974 at a "JC VAMC."  These records have 
not been obtained.  The Board finds, however, that a remand 
to obtain these records is not required.  As set out below, 
the claim is being denied as the preponderance of the 
evidence demonstrates that the Veteran was not exposed to 
acoustic trauma during active duty; there is no evidence of 
an in-service injury or event; and the Veteran has been found 
to be not credible regarding his reports of his military 
service.  The fact that the Veteran was treated for ear 
problems in 1974 cannot change the Board's determination, as 
set out below, that there is no evidence of an in-service 
injury or disease.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing decreased hearing, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the appellant as a 
lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that his hearing acuity 
had decreased and that he experienced ringing in his ears.  
The Appellant is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disabilities.  
See Barr.  Nor is the appellant competent to provide lay 
evidence as to the exact extent of his hearing loss in terms 
of audiological levels in Hertz.  

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether an appellant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hearing loss or tinnitus.  
At the time of the March 1946 separation examination, the 
Veteran was able to hear a watch ticking at 40 inches and 
coin clicking at 20 feet in both ears.  He was able to 
understand a whispered voice at 15 feet and a spoken voice at 
20 feet in both ears.  It was determined that no disease or 
defects were present.  

A September 1974 VA document indicates that the Veteran was 
admitted to a VA hospital as a patient.  The admission 
diagnosis was bilateral conductive hearing loss.  The 
document does not indicate in any way that the hearing loss 
was linked to active duty.

In October 2007, the Veteran submitted claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  He wrote that he was a gunner's mate and operated 
anti-aircraft gun mounts on board the "USS Sanatoga."  He 
did not wear hearing protection.  He wrote that he had 
experienced hearing loss since discharge.  

A VA examination was conducted in January 2008.  The Veteran 
reported he was a gunner's mate and fired anti-aircraft guns 
while in the military.  As a civilian, he worked in a factory 
for twenty years.  He first noticed tinnitus approximately 
five years prior.  A stapedectomy was performed in 1974.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
55
65
LEFT
25
55
65
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was moderately severe to profound mixed hearing 
loss with good recognition.  The examiner opined that it was 
not likely that the Veteran's tinnitus was related to 
military service as the Veteran first noticed it 
approximately five years prior which was many years after 
separation from the military.  

With regard to hearing loss, the examiner noted that the 
Veteran reported that he was a gunner's mate and operated 
anti-aircraft guns but the examiner could find nothing in the 
claims file to corroborate this.  The examiner found that 
nothing in the claims file indicated significant noise 
exposure while in the Navy.  The examiner noted that there 
were no complaints of hearing problems in the service 
treatment records and at the time of the separation 
examination, the Veteran tested normal on the watch tick, 
coin click, spoken voice and whispered voice tests.  The 
examiner found that the first evidence of hearing problems 
was in 1974, many years after separation from service.  The 
examiner noted that conductive hearing loss was reported in 
1974 but there was nothing in the service treatment records 
related to conductive hearing loss.  Based on the above, the 
examiner found that it is not as likely as not that the 
current hearing loss was related to military service.  

In August 2008, the Veteran wrote that his primary job in the 
Navy was gunner's mate on an anti-aircraft mount.  He 
reported he was exposed to the loud noise of the firing guns 
without hearing protection.  He indicated that the factory 
job he held after service was not in a noise hazard area.  
After leaving the factory job, he was employed by the Post 
Office in a non-noise hazard area.  He wrote that he had 
ringing in his ears since he left the service.  

In July 2009, the Veteran wrote that he was stationed on the 
USS Saratoga as a gunner's mate where he was exposed to both 
large and small gun fire when the ship would come under 
attack by the Japanese and also prop engine noise from the 
aircraft on board.  He never had hearing protection.  The 
noise levels he was exposed to in his factory job were 
nothing compared to his military service noise exposure.  

Analysis

The Board finds there is competent evidence of the current 
existence of hearing loss and tinnitus.  The report of the 
January 2008 VA examination documents hearing loss for VA 
purposes and also documents the presence of tinnitus.  

While there is competent evidence of the current existence of 
hearing loss and tinnitus, there is no competent evidence of 
record linking the currently existing hearing loss and 
tinnitus to the Veteran's active duty service.  The only 
evidence of record which indicates that the Veteran's hearing 
loss and tinnitus was caused by his active duty service is 
the Veteran's own allegations.  As set out above, he is not 
competent to provide evidence of an etiologic link.  

There is some evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time of discharge to the 
present.  The Veteran has indicated, at times, that he 
experienced both hearing loss and tinnitus since his 
discharge.  The Board finds that the Veteran is competent to 
report this symptomatology.  However, the Board finds that, 
while the Veteran is competent to report this symptomatology, 
his reports are not credible.  The Veteran has consistently 
indicated that his hearing loss and tinnitus are the result 
of having served as a gunner's mate crewing an anti-aircraft 
gun on board a ship.  Significantly, the Veteran's service 
personnel records do not document any shipboard service at 
all.  After recruit training, he served in Memphis, Tennessee 
from June 1944 to July 1944, he served in Norman, Oklahoma, 
from July 1944 to September 1945, he served in Shoemaker, 
California from September 1945 to October 1945 and he served 
in Oahu, Hawaii from October 1945 to February 1946.  In March 
1946, he was in Memphis, Tennessee.  All the facilities he 
was assigned to were training facilities.  There is no 
evidence that the Veteran was a gunner's mate.  His discharge 
document demonstrates that the ratings he held were 
apprentice seaman, seaman second class and seaman first 
class.  There is no evidence in the service personnel records 
that he participated in any direct military operations 
against the Japanese.  While he served in Hawaii, this was in 
October 1945, after military hostilities between the U.S. and 
the Japanese had ceased.  He did not receive any awards or 
decorations indicative of participation in combat.  Whether 
one's military career included service on a ship during 
combat or not is a straight forward question which the Board 
finds the answer to is not likely to change based on the 
passage of time.  The Board finds that the Veteran 
affirmatively provide VA with a false military history while 
in pursuit of compensation benefits.  Based on the above, the 
Board finds that no probative value is to be placed on the 
Veteran's self-reported military history.  

The findings from the physical examination conducted at the 
time of the Veteran's discharge examination in March 1946 are 
to be accorded more probative weight than the Veteran's self-
reported history.  The findings at the time of the Veteran's 
separation from service indicate that the Veteran was not 
experiencing any hearing loss at that time.  This weighs 
against a finding of continuity of symptomatology.  

The Board also notes that the Veteran was hospitalized at a 
VA facility in 1974 for bilateral hearing loss.  He did not 
submit a claim for compensation at that time.  It is not 
apparent to the Board why the Veteran would not submit a 
claim for hearing loss at that time if, in fact, he had had 
problems with his hearing since his service.  The Board finds 
this also weighs against a finding of continuity of 
symptomatology.  

There is no competent evidence of the presence of hearing 
loss to a compensable degree within one year of discharge 
which would allow for the grant of hearing loss on a 
presumptive basis.  There are no results of record of 
audiometric evaluations which were conducted within one year 
of discharge and the Veteran is not competent to provide 
evidence regarding the extent of hearing loss he has in 
decibels.  

There is competent evidence of record which indicates that 
the currently existing hearing loss and tinnitus are not 
etiologically linked to active duty.  The examiner who 
conducted the January 2008 VA examination found that there 
was no such link.  The Board finds this examination, which 
was based on a review of all the evidence of record and also 
the Veteran's self-reported history, is to be accorded great 
probative weight.  

Based on the above, the Board finds the preponderance of the 
evidence of record is against a finding that the currently 
existing hearing loss and tinnitus were etiologically linked 
to the Veteran's active duty service and there is no 
competent evidence of record of the presence of hearing loss 
to a compensable degree dated within one year of discharge 
which would allow for the grant of service connection for 
hearing loss on a presumptive basis.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


